Case 2:19-cv-14515-BRM-JAD Document 13 Filed 07/23/19 Page 1 of 16 PagelD: 837

ANTONELLI KANTOR pc.

ATTORNEYS AT LAW
DANIEL ANTONELLI” 1000 STUYVESANT AVE
ae . SUITE #1
JARRID H. KANTOR UNION, NJ 07083
YULIEIKA TAMAYO* Main: (908) 623-3676
PARTNER Fax: (908) 866-0336

 

www.aknjlaw.com
DEBRA M. MCGaRVEY*

ASSOCIATE
CHARLES R. G. SIMMONS*

 

ASSOCIATE WRITER'S CONTACT:

DANIEL H. KLINE Direct: 908-623-3672

ASSOCIATE Email: dantonelli@aknjlaw.com
VIVIAN LEKKAS*

OF COUNSEL

“ADMITTED NJ & NY

July 23, 2019

Via ECF:

Hon. Brian R. Martinotti, U.S.D.J.

United States District Court — Newark

Martin Luther King Building & U.S. Courthouse
50 Walnut St., #4015

Newark, NJ 07102

Re: 431 E. Palisade Avenue Real Estate, LLC v. City of Englewood, et al.
Docket No.: 2:19-cv-14515

Dear Judge Martinotti,

As you are aware, we were recently retained to represent Defendants City of Englewood
and City Council of Englewood (“Defendants”) in this matter. In accordance with Your Honor’s
direction at the July 18, 2019 conference, Plaintiffs’ counsel submitted a proposed form of Order
to our office. Yesterday, we responded to Plaintiffs’ counsel with our requested changes while
indicating our objection to the Order in its entirety.

Notwithstanding our objections to the proposed form of Order, City Council has already
placed this item on its agenda for tonight’s meeting to consider Plaintiff's request. We respectfully
and strongly believe that such an Order would be in violation of various laws, including but not
limited to, the Municipal Land Use Law. The basis of our position is set forth in our letter to
Plaintiffs’ counsel, which is attached for your review. (See Exhibit 1). We also believe that such
an Order is not necessary and recommend that the parties simply confer for a briefing schedule to
be discussed during tomorrow’s phone conference.
Case 2:19-cv-14515-BRM-JAD Document 13 Filed 07/23/19 Page 2 of 16 PagelD: 838

Hon. Brian R. Martinotti, U.S.D.J.
July 23, 2019
Page 2

To the extent Your Honor is inclined to enter the Order, we request that our proposed
changes be incorporated as indicated in our letter to counsel. Moreover, we inadvertently omitted
an additional proposed revision to Plaintiffs’ counsel’s proposed Order, which the Court had
agreed to at the July 18, 2019 conference relating to supplementing the City Council’s resolution.
Therefore, we request that the proposed Order also include language to the effect of, “The
Defendants have a right to prepare a memorializing Resolution dependent on the action taken at
the meeting and shall have the right to supplement the Resolution with further information in the
future, which will be considered as if a part of the Resolution in the first instance.” We have
included a revised Proposed Order incorporating our changes to Plaintiffs’ Order and including
this additional language for the Court’s convenience. (See Exhibit 2).

Today, we received an email from Plaintiff with another revised proposed form of Order,
which we have enclosed for your reference. (See Exhibit 3). Unfortunately, we are not able to
agree to this proposed form of Order for the reasons previously stated in our letter to Plaintiffs’
counsel.

We look forward to discussing this issue with the Court and request further guidance from
the Court at this time. We thank Your Honor for your continued attention to this matter.

Respectfully submitted,

/s/ Daniel Antonelli
Daniel Antonelli

ec: Warren Usatine, Esq. (via ECF)
Michael Yellin, Esq. (via ECF)
William Bailey, Esq. (via email)
Levi Kool, Esq. (via email)
A. Kimberly Hoffman, Esq. (via email)
Case 2:19-cv-14515-BRM-JAD Document 13 Filed 07/23/19 Page 3 of 16 PagelD: 839

EXHIBIT “1”
Case 2:19-cv-14515-BRM-JAD Document 13 Filed 07/23/19 Page 4 of 16 PagelD: 840

ANTONELLI KANTOR P.C,

ATTORNEYS AT LAW
DANIEL ANTONELLI* 1000 STUYVESANT AVE
SRT NER
ona SUITE #1
TT RaNTOR UNION, NJ 07083
YULIEIKA TAMAYO” Main: (908) 623-3676
PARTNER Fax: (908) 866-0336

 

: www.aknjlaw.com
DEBRA M. MCGARVEY*
ASSOCIATE

CHARLES R. G. SIMIMONS*

ASSOCIATE WRITER'S CONTACT:
DANIEL H. KLINE Direct: 908-623-3679
Associre Email: dantonelli@aknjlaw.com

 

VIVIAN LEKKAS*
OF COUNSEL

“ADMITTED NT & NY

July 22, 2019

Via email

Warren A. Usatine, Esq.
Michael R. Yellin, Esq.
Cole Schotz, P.C.

Court Plaza North

25 Main Street
Hackensack, N.J. 07601

Re: 431 E. Palisade Avenue Real Estate, LLC v. City of Englewood, et al.
Docket No.: 2:19-cv-14515

Dear Counsel:

AS you are aware, we have been retained to represent Defendants City of Englewood and
City Council of Englewood (“Defendants”) in this matter. First, please note that we object to the
Court’s entering of this Order and believe that such an Order violates various notice and other
procedural provisions of the Municipal Land Use Law (“MLUL”), N.ILS.A. 40:55D-1. et. seq.,
and other laws, some of which are identified below. As such, Defendants reserve all rights and
remedies with respect to same. However, as Judge Martinotti indicated he will be entering the
Order on his own motion, we have enclosed proposed changes to the Order pursuant to the Court’s
intent as expressed at the J uly 18, 2019 conference and pursuant to the applicable law.

After further research and review of this matter, it is clear that if the Court compels the
City Council to issue 4 decision on Plaintiff's request to amend the zoning ordinance on July 23,
2019, at a minimum, such action would violate the MLUL both with regard to notice and other
Case 2:19-cv-14515-BRM-JAD Document 13 Filed 07/23/19 Page 5 of 16 PagelD: 841

Warren A. Usatine, Esq.
Michael R. Yellin, Esq.
July 22, 2019

Page 2

While certainly amendments to ordinances can be adopted by the governing body, the City
Council had no duty to take any action on such request. See generally, N.J.S.A. 40:5 5D-62(a); see
also Myers v. Ocean City Zoning Bd. of Adiustment, 439 N_J. Super. 96 (App. Div. 201 5) (nothing
in the plain language of the statute requires a governing body to affirmatively act or to provide
reasons for its inaction; If the Legislature had intended to require a governing body to respond to
a master plan change, it presumably would have imposed deadlines for such action, as it has in so
many other instances in the Municipal Land Use Act). In Finn vy, Wayne Tp., 45 N.J. Super. 375,
379 (App. Div. 1957), the Court held that “although the authority exists to adopt a zoning
ordinance, the determination to do so or to refrain therefrom rests in the discretion of the governing
body. Courts have no general supervisory power over the exercise of that discretion.” While
plaintiffs in that case argued that the inaction of the committee left them without remedy in the
wake of discriminatory action against their property, the Appellate Division noted that the variance
procedure pursuant to N.J.S.A. 40:55-39, was open to them. As such, the Court cannot compel
such a decision to occur on J uly 23, 2019 nor should it circumvent the procedural requirements as
set forth in the MLUL.

Notwithstanding same, J udge Martinotti’s intent was to compel the Defendants to render a
decision as to Plaintiff's request for re-zoning of the City’s Ordinance on July 23, 2019, and the
enclosed revisions to the proposed Order are made based upon the below,

Preliminarily, Plaintiffs’ “application” before the Council was merely a request to amend
the zoning ordinance. As such, any language attempting to compel the City to render a decision on
a purported request for a reasonable accommodation is beyond the Court

language has been stricken from the proposed Order.

Even assuming arguendo, Plaintiffs had made an appropriate request for a reasonable
accommodation, such request must be made before the Zoning Board of Adjustment, not the City
Council. In Community Services, Inc. v. Heidelberg Tp., 439 F -Supp.2d 380, 398 (M.D. Pa. 2006),
cited to by Plaintiffs in their brief in support of the pending Order to Show Cause, the court noted
that the “FHA also requires that local land use boards make reasonable accommodations in rules,
policies, practices, or services, when such accommodations may be necessary to afford
[handicapped individuals] equal opportunity to use and enjoy a dwelling.” The court specifically
stated, “A plaintiff bringing a reasonable accommodation claim must first seek redress from the
land use authority before commencing suit.” Id. In Lapid-Laurel. LLC v. Zoning Bd. of
Adjustment of Two. of Scotch Plains, 284 F.3d 442, n. 5 (3d Cir. 2002), the Third Circuit
recognized that its holding assumes that “plaintiffs who bring reasonable accommodations claims
Case 2:19-cv-14515-BRM-JAD Document 13 Filed 07/23/19 Page 6 of 16 PagelD: 842

Warren A. Usatine, Esq.
Michael R. Yellin, Esq.
July 22, 2019

Page 3

on a request for a reasonable accommodation.

Based upon the foregoing, appropriate amendments have been made to the proposed form
of Order. If you would like to discuss further, do not hesitate to contact me.

Very truly yours,
Z. Bp CY LAL «
Daniel Antonelli

ce: William Bailey, Esq. (via email)

Levi Kool, Esq. (via email)
A. Kimberly Hoffman, Esq. (via email)
Case 2:19-cv-14515-BRM-JAD Document 13 Filed 07/23/19 Page 7 of 16 PagelD: 843

UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF NEW JERSEY

 

431 E PALISADE AVENUE REAL ESTATE,
LLC AND 7 NORTH WOODLAND STREET, Civil Action No. 2:19-cv-14515 (BRM) (JD)
LLC, ON BEHALF OF THEMSELVES AND
PROSPECTIVE RESIDENTS, JOHN AND JANE
DOES 1-10

Plaintiffs,
ORDER
Vv.

CITY OF ENGLEWOOD AND CITY COUNCIL
OF ENGLEWOOD,

Defendants.

 

 

THIS MATTER having been brought before the Court by Cole Schotz P.C., attorneys for
plaintiffs, 431 E Palisade Avenue Real Estate, LLC and 7 North Woodland Street, LLC
(“Plaintiffs”), on behalf of themselves and prospective residents John and Jane Does 1-10, seeking
relief by way of a preliminary injunction based upon the facts set forth in the Verified Complaint
(Doc. No. 1) and the Certification of Thomas Herten, sq., filed with the Court on June 28, 2019
(Doc. No. 2); and the Court having held a status conference with counsel for all parties on July 19,
2019; and the Court on its own motion having determined that this Order should be entered; and
for good cause shown,

ITS onthis__ day of July 2019,

ORDERED that at the July 23, 2019 meeting of the City Council of Englewood (the
“Council”), the Council, wissou ising any of as Swnts 2 Dagtthul detenses. shall issue a

decision either approving or denying the Plaintiffs’ J anuary 14, 2019 written rey tes! asaticaties

   

 ht-seeking an

47967/0023-17593247v1
Case 2:19-cv-14515-BRM-JAD Document 13 Filed 07/23/19 Page 8 of 16 PagelD: 844

amendment to the City’s zoning code—-by—-+!=, which Spt est+-was further

 

elaborated upon in a May 2, 2019 letter from Thomas Herten, Esq. to the Council and in the public
presentation before the Council on May 7, 2019; and it is further

ORDERED that a telephonic status conference is scheduled with the Court on July 24,
2019 at 3:00 p.m., at which time: (i) counsel for the City of Englewood and the Council shall

advise the Court and all parties of the Council’s decision on

 
 

7; and (ii) counsel for the Plaintiffs shall advise the Court and all parties

 

Zoning codethe-\peliess
as to whether Plaintiffs were able to obtain an extension of the August 9, 2019 deadline imposed
by their purchase agreement for a portion of the Property (as defined in the Verified Complaint);
and it is further

ORDERED that the Court shall set a schedule for briefing and consideration of Plaintiffs’
application for preliminary injunctive relief during the July 24, 2019 teleconference; and it is
further

ORDERED that counsel for the Plaintiffs shall serve a copy of this Order on all counsel

who have not yet entered an appearance in this matter.

 

HONORABLE BRIAN R. MARTINOTTL, U.S.D.J

47967/0023-17593247v1
Case 2:19-cv-14515-BRM-JAD Document 13 Filed 07/23/19 Page 9 of 16 PagelD: 845

EXHIBIT “2”
Case 2:19-cv-14515-BRM-JAD Document 13 Filed 07/23/19 Page 10 of 16 PagelD: 846

UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF NEW JERSEY

 

431 E PALISADE AVENUE REAL ESTATE,

LLC AND 7 NORTH WOODLAND STREET, _ Civil Action No. 2:19-cv-14515 (BRM) (JD)
LLC, ON BEHALF OF THEMSELVES AND

PROSPECTIVE RESIDENTS, JOHN AND JANE.

DOES 1-10

Plaintiffs,

ORDER
v.

CITY OF ENGLEWOOD AND CITY COUNCIL
OF ENGLEWOOD,

Defendants.

 

THIS MATTER having been brought before the Court by Cole Schotz P.C., attorneys for
plaintiffs, 431 E Palisade Avenue Real Estate, LLC and 7 North Woodland Street, LLC
(“Plaintiffs”), on behalf of themselves and prospective residents John and Jane Does 1-10, seeking
relief by way of a preliminary injunction based upon the facts set forth in the Verified Complaint
(Doc. No. 1) and the Certification of Thomas Herten, Esq., filed with the Court on June 28, 2019
(Doc. No. 2); and the Court having held a status conference with counsel for all parties on July 19,
2019; and the Court on its own motion having determined that this Order should be entered; and
for good cause shown,

ITISonthis__ day of July 2019,

ORDERED that at the July 23, 2019 meeting of the City Council of Englewood (the
“Council”), the Council, without waiving any of its rights or potential defenses, shall issue a
decision either approving or denying the Plaintiffs’ J anuary 14, 2019 written request seeking an

amendment to the City’s zoning code, which was further elaborated upon in a May 2, 2019 letter

47967/0023-17593247v1
Case 2:19-cv-14515-BRM-JAD Document 13 Filed 07/23/19 Page 11 of 16 PagelD: 847

from Thomas Herten, Esq. to the Council and in the public presentation before the Council on May
7, 2019; and it is further

ORDERED that the Defendants shall have a right to prepare a memorializing Resolution
dependent on the action taken at the meeting and shall have the right to supplement the Resolution
with further information in the future, which will be considered as if a part of the Resolution in
the first instance; and it is further

ORDERED that a telephonic status conference is scheduled with the Court on July 24,
2019 at 3:00 p.m., at which time: (i) counsel for the City of Englewood and the Council shall
advise the Court and all parties of the Council’s decision on Plaintiff's request to amend the City’s
zoning code; and (ii) counsel for the Plaintiffs shall advise the Court and all parties as to whether
Plaintiffs were able to obtain an extension of the August 9, 2019 deadline imposed by their
purchase agreement for a portion of the Property (as defined in the Verified Complaint); and it is
further

ORDERED that the Court shall set a schedule for briefing and consideration of Plaintiffs’
application for preliminary injunctive relief during the July 24, 2019 teleconference; and it is
further

ORDERED that counsel for the Plaintiffs shall serve a copy of this Order on all counsel

who have not yet entered an appearance in this matter.

 

HONORABLE BRIAN R. MARTINOTTL, U.S.D.J

47967/0023-17593247v1
Case 2:19-cv-14515-BRM-JAD Document 13 Filed 07/23/19 Page 12 of 16 PagelD: 848

EXHIBIT °3”
Case 2:19-cv-14515-BRM-JAD Document 13 Filed 07/23/19 Page 13 of 16 PagelD: 849

UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF NEW JERSEY

 

431 E PALISADE AVENUE REAL ESTATE,
LLC AND 7 NORTH WOODLAND STREET, Civil Action No. 2:19-cv-14515 (BRM) (JD)
LLC, ON BEHALF OF THEMSELVES AND

PROSPECTIVE RESIDENTS, JOHN AND JANE

DOES 1-10

Plaintiffs,
ORDER
Vv.

CITY OF ENGLEWOOD AND CITY COUNCIL
OF ENGLEWOOD,

Defendants.

 

THIS MATTER having been brought before the Court by Cole Schotz P.C., attorneys for
plaintiffs, 431 E Palisade Avenue Real Estate, LLC and 7 North Woodland Street, LLC
(“Plaintiffs”), on behalf of themselves and prospective residents John and Jane Does 1-10, seeking
relief by way of a preliminary injunction based upon the facts set forth in the Verified Complaint
(Doc. No. 1) and the Certification of Thomas Herten, Esq., filed with the Court on June 28, 2019
(Doc. No. 2); and the Court having held a status conference with counsel for all parties on July 19,
2019; and the Court on its own motion having determined that this Order should be entered; and
for good cause shown,

ITISonthis__ day of July 2019,

ORDERED that at the July 23, 2019 meeting of the City Council of Englewood (the
“Council”), the Council, without waiving any of its rights or potential defenses, shall issue a
decision either approving or denying the Plaintiffs’ J anuary 14, 2019 written submission, termed

a formal application, based inter alia on the provisions of the Fair Housing Amendments Act

47967/0023-17593247v3
Case 2:19-cv-14515-BRM-JAD Document 13 Filed 07/23/19 Page 14 of 16 PagelD: 850

seeking an amendment to the City’s zoning code (“Formal Application”), which Formal
Application was further elaborated upon in a May 2, 2019 letter from Thomas Herten, Esq. to the
Council and in the public presentation before the Council on May 7, 2019 (the “Subsequent
Proceedings”); and it is further

ORDERED that a telephonic status conference is scheduled with the Court on July 24,
2019 at 3:00 p.m., at which time: (i) counsel for the City of Englewood and the Council shall
advise the Court and all parties of the Council’s decision on Plaintiff's request to amend the City’s
zoning code set forth in the Formal Application and the Subsequent Proceedings; and (ii) counsel
for the Plaintiffs shall advise the Court and all parties as to whether Plaintiffs were able to obtain
an extension of the August 9, 2019 deadline imposed by their purchase agreement for a portion of
the Property (as defined in the Verified Complaint); and it is further

ORDERED that the Court shall set a schedule for briefing and consideration of Plaintiffs’
application for preliminary injunctive relief during the July 24, 2019 teleconference; and it is
further

ORDERED that counsel for the Plaintiffs shall serve a copy of this Order on all counsel

who have not yet entered an appearance in this matter.

 

HONORABLE BRIAN R. MARTINOTTI, U.S.D.J

47967/0023-17593247v3
Case 2:19-cv-14515-BRM-JAD Document 13 Filed 07/23/19 Page 15 of 16 PagelD: 851

UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF NEW JERSEY

 

431 E PALISADE AVENUE REAL ESTATE,
LLC AND 7 NORTH WOODLAND STREET, Civil Action No. 2:19-cv-14515 (BRM) (JD)
LLC, ON BEHALF OF THEMSELVES AND
PROSPECTIVE RESIDENTS, JOHN AND JANE
DOES 1-10

Plaintiffs,
ORDER
v.

CITY OF ENGLEWOOD AND CITY COUNCIL
OF ENGLEWOOD,

Defendants.

 

 

THIS MATTER having been brought before the Court by Cole Schotz P.C., attorneys for
plaintiffs, 431 E Palisade Avenue Real Estate, LLC and 7 North Woodland Street, LLC
(Plaintiffs”), on behalf of themselves and prospective residents John and Jane Does 1-10,
seeking relief by way of a preliminary injunction based upon the facts set forth in the Verified
Complaint (Doc. No. 1) and the Certification of Thomas Herten, Esq., filed with the Court on
June 28, 2019 (Doc. No. 2); and the Court having held a status conference with counsel for all
parties on July 19, 2019; and the Court on its own motion having determined that this Order
should be entered; and for good cause shown,

TIS onthis__day of July 2019,

ORDERED that at the July 23, 2019 meeting of the City Council of Englewood (the
“Council’), the Council, without waiving any of its rights or potential defenses, shall issue a
decision either approving or denying the Plaintiffs’ January 14, 2019 written sequestgubmission,

termed a formal application, based inter alia on the provisions of the Fair Housing Amendments

47967/0023-17593247v23
Case 2:19-cv-14515-BRM-JAD Document 13 Filed 07/23/19 Page 16 of 16 PagelD: 852

Act seeking an amendment to the City’s zoning code_(‘Formal Application’), which Formal
Application was further elaborated upon in a May 2, 2019 letter from Thomas Herten, Esq. to the

Council and in the public presentation before the Council on May 7, 2019_(the ‘Subsequent.
Proceedings’); and it is further

ORDERED that a telephonic status conference is scheduled with the Court on July 24,
2019 at 3:00 p.m., at which time: (i) counsel for the City of Englewood and the Council shall
advise the Court and all parties of the Council’s decision on Plaintiff's request to amend the City’s
zoning code_set forth in the Formal Application and the Subsequent Proceedings: and (ii) counsel
for the Plaintiffs shall advise the Court and all parties as to whether Plaintiffs were able to obtain
an extension of the August 9, 2019 deadline imposed by their purchase agreement for a portion
of the Property (as defined in the Verified Complaint); and it is further

ORDERED that the Court shall set a schedule for briefing and consideration of Plaintiffs’
application for preliminary injunctive relief during the July 24, 2019 teleconference; and it is
further

ORDERED that counsel for the Plaintiffs shall serve a copy of this Order on all counsel

who have not yet entered an appearance in this matter.

 

HONORABLE BRIAN R. MARTINOTTI, U.S.DJ

47967/0023-17593247v23.
